J-S67007-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

CHELSEA ANN CICCANTI,

                          Appellant                    No. 857 MDA 2015


             Appeal from the Judgment of Sentence April 16, 2015
               In the Court of Common Pleas of Schuylkill County
              Criminal Division at No(s): CP-54-CR-0001392-2014


BEFORE: BOWES, PANELLA, AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 14, 2015

        Chelsea Ann Ciccanti appeals from the judgment of sentence of

eighteen to thirty-six months incarceration that the trial court imposed after

a jury convicted her of aggravated assault of a police officer, simple assault,

resisting arrest, and disorderly conduct. We affirm.

        The Commonwealth adduced the following proof in support of

Appellant’s convictions. On August 2, 2014, Pottsville Bureau Police Officer

Brian Reno was on duty when he saw Appellant.          Officer Reno knew that

there was an outstanding arrest warrant for Appellant so he told her to stop.

Appellant, who was with a male companion, immediately fled. Officer Reno

radioed Police Officer Renee Truscott, who was also on duty in the same

area.    Officer Truscott parked her patrol car and began to walk in the


*
    Retired Senior Judge assigned to the Superior Court.
J-S67007-15



direction of where Officer Reno observed Appellant. Officer Truscott spotted

Appellant and her friend and told Appellant to stop as there was a warrant

for her arrest.

      Appellant continued to flee, but Officer Truscott caught up with her

and attempted to take her into custody.        Officer Truscott testified that

Appellant resisted arrest.    Officer Truscott was asked to explain how

Appellant physically resisted her, and the witness replied:

      A. . . . . [Appellant] was tensing up, pulling away. She was
      trying to - - to get away from me. I was able to - -after a brief
      struggle, I was able to gain control of her and take her to the
      ground. At that time, as I attempted to place handcuffs on her,
      she continued to physically resist and then began to violently
      fight with me. . . .

      ....

      A. She began violently punching me, kicking me,
      scratching me, shoving, grabbing at me. She grabbed my
      equipment, my duty belt. She actually - - I didn't know at the
      time; but she turned the channel on my radio, my portable
      radio changing the frequency. So later when I attempted to
      contact - - call for backup, no one heard me 'cause I was - - I
      was on a different frequency.

           I remember her looking past me and calling come back,
      help me to her boyfriend; and this is while she was attacking
      me. All I could imagine is that he's going to come up behind
      me and strike me over the head or who knows.

      Q. And what happened then?

      A. The assault continued from the street. We actually were in
      the middle of the street in the eastbound lane of traffic. It
      continued up onto the sidewalk, back down into the street, and
      then like around a parked vehicle in the area.



                                     -2-
J-S67007-15



            I repeatedly told [Appellant] to stop resisting, to stop
     fighting me; but she ignored all reasonable commands and
     continued to violently fight with me.

     Q. Now, were you engaged in your duties as a police officer at
     the time of the assault?

     A. Yes. And there was more. She - - at one point, she grabbed
     me with both hands and held onto me; and she violently and
     very deliberately shoved me backward driving me off the
     sidewalk and down to the ground at which time my ankle
     - - I - -felt my ankle break. I heard it snap. I felt a
     shooting pain.

            My ankle, like down to the bone it was just - -it just goes
     through me thinking about it. It was horrible, excruciating pain
     that I never felt before.

N.T. Trial, 4/9/15, at 75-76 (emphases added).

     After Appellant broke Officer Truscott’s ankle, other officers arrived on

the scene, and they subdued Appellant, placing her under arrest. In addition

to suffering from a broken ankle due to Appellant’s assault, Officer Truscott

sustained abrasions to her knees and elbows as well as scratches on her face

and neck.

     Based upon this proof, a jury found Appellant guilty of aggravated

assault of a police officer, simple assault, resisting arrest, and disorderly

conduct. The trial court then acquitted Appellant of criminal mischief. On

April 16, 2015, the matter proceeded to sentencing. The trial court had the

benefit of a presentence investigation report. As a result of these charges,

Appellant’s parole in another case was revoked. She was serving eighteen

to thirty-six months in state prison when sentencing occurred in this matter.

                                    -3-
J-S67007-15



The court herein sentenced Appellant to eighteen to thirty-six months

incarceration as to the aggravated assault of a police officer, found that the

simple assault offense merged with the aggravated assault conviction, and

imposed a concurrent sentence on resisting arrest. Appellant also was given

a one-year probationary term consecutive to the jail sentence for disorderly

conduct. The sentence was imposed consecutively to the sentence Appellant

then was serving.

      In this appeal, which followed imposition of the described sentence,

Appellant raises a single contention:

            Was the evidence presented at trial sufficient as a matter
      of law to support a finding of guilt beyond a reasonable doubt
      regarding Count #1, Aggravated Assault, specifically, was the
      evidence sufficient to show Appellant's state of mind; that
      Appellant attempted to cause or intentionally or knowingly
      caused bodily injury to the police officer?

Appellant’s brief at 3.

      Appellant thus challenges the sufficiency of the evidence supporting

her conviction of aggravated assault of a police officer.       We view this

contention under the following principles:

          The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the

                                        -4-
J-S67007-15



      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [finder] of fact while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Best, 120 A.3d 329, 341 (Pa.Super. 2015) (citation

omitted).

      A person is guilty of aggravated assault of a police officer if he

“attempts to cause or intentionally or knowingly causes bodily injury to any

of the officers, agents, employees or other persons enumerated in

subsection (c), in the performance of duty.” 18 Pa.C.S. § 2702(a)(3). Officer

Truscott was a person defined in 18 Pa.C.S. § 2703(c), which provides that

the “officers, agents, employees and other persons referred to in subsection

(a) shall include a . . . [p]olice officer.”   18 Pa.C.S. § 2703(c)(1).   Bodily

injury means the “[i]mpairment of physical condition or substantial pain.”

18 Pa.C.S. § 2301.

      Herein, the evidence establishes that Appellant caused bodily injury,

consisting of a substantial pain from a broken ankle, to Officer Truscott while

she was performing her duty as a police officer. This bodily injury occurred

after, according to Officer Truscott’s testimony, Appellant deliberately

pushed her from the sidewalk. Thus, the elements of the crime in question



                                      -5-
J-S67007-15



were proven by the Commonwealth. On appeal, Appellant contends that the

evidence failed to prove that she intentionally caused the bodily injury to her

victim and that she merely was attempting to avoid arrest. Appellant’s brief

at 9.    We rejected this same averment in Commonwealth v. Brown, 23

A.3d 544 (Pa.Super. 2011). Therein, the defendant was being arrested by a

police officer and resisted being placed in handcuffs by pulling away,

throwing the officer to the ground, and running. Thereafter, another officer

tackled Brown, and Brown began to repeatedly strike him.

        After he was convicted of aggravated assault of a police officer, Brown

challenged the sufficiency of the evidence supporting that conviction on

appeal.     Specifically, Brown argued that he “did not intentionally cause

bodily injury” to the police officers because “he only came into contact with

[them] while trying to avoid being handcuffed” during an arrest. Id. at 560.

The defendant insisted that he “did not intend to injure anyone.” Id.

        This Court rejected the assertion that the evidence was insufficient to

establish that Brown intended to cause bodily injury to his victims.       We

noted that Brown threw one officer to the ground and violently struggled

after another officer caught him. During that struggle, the defendant struck

the second officer “repeatedly on the arm, shoulder and mouth, causing him

to have a swollen lip.”     Id.   We concluded that the defendant’s actions

supported the jury’s conclusion that the defendant “intended to cause injury

to the officers.”   Id.; accord Commonwealth v. Rahman, 75 A.3d 497

                                      -6-
J-S67007-15



(Pa.Super. 2013) (evidence was sufficient to support mens rea element of

aggravated assault of a police officer where defendant punched victim

several times and then shoved him backwards with both hands); see also

Commonwealth v. Jackson, 955 A.2d 441, 444 (Pa.Super. 2008) (citation

omitted) (“The law permits the fact finder to infer that one intends the

natural and probable consequences of his acts.”).

      Brown and Rahman are controlling herein in that the defendants’

actions in those cases were identical to Appellant’s behavior.        Officer

Truscott reported that, after she caught Appellant, Appellant began to

punch, kick, and scratch the officer. Then, Appellant deliberately pushed the

officer backward to the ground, breaking her ankle. The victim stated that

she suffered excruciating pain due to her injury. Hence, we conclude that

the evidence was sufficient to support the jury’s finding that Appellant

intentionally caused bodily injury to Officer Truscott.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2015




                                      -7-